Citation Nr: 1144680	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for residuals of a back disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran and son-in-law


ATTORNEY FOR THE BOARD

Shabnam Keyvan,  Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970, with service in the Republic of Vietnam from October 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the St. Petersburg Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellant review.  

In September 2009, the Veteran testified at a hearing conducted at the RO before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.  

In the November 2009 decision, the Board reopened the Veteran's claim seeking service connection for residuals of a back disability, and proceeded to remand this claim and the claim for service connection for hepatitis C for further procedural and evidentiary development.  Specifically, the Board requested that the RO (1) send an updated duty-to-inform notice letter to the Veteran pursuant to the Veterans Claims Assistance Act (VCAA); (2) obtain the Veteran's treatment records from the appropriate VA medical facilities; (3) obtain the Veteran's Social Security Administration (SSA) records; and (4) schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C.  In November 2009 and March 2011, the Appeals Management Center (AMC) provided the Veteran updated VCAA notice letters, and in April 2009, the Veteran's SSA records were associated with his claims file.  In March 2010, the AMC initiated a request to have the Veteran scheduled for a VA examinations.  The examination was completed in March 2010, and a copy of the VA examination report as well as the Veteran's updated VA treatment records have been associated with the Veteran's claims file.  The AMC subsequently readjudicated the claim in the May 2011 Supplemental Statement of the case (SSOC).  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's current diagnosis of hepatitis C is not shown to be due to a disease or injury incurred in service or to any incident of his military service.  

3.  The evidence of record does not show that the congenital disorder, scoliosis, which was present prior to service, was worsened in service by a superimposed disease or injury.

4.  A back disability was not diagnosed during service or for many years thereafter and the most probative evidence indicates that the Veteran's back disability is not causally or etiologically related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in active service.  38 U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. §3.102, 3.304 (2011).  

2.  A back disability was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In this regard, the Board notes that the RO issued to the Veteran a letter in December 2006 prior to the appealed June 2007 rating decision.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

The December 2006 letter, as well as letters dated in November 2009 and March 2011, satisfied the duty to notify provisions concerning the Veteran's claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, these letter apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  These letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  

The Board acknowledges that the November 2009 and March 2011 letters, which provided the Veteran with more detailed information as to the type of information and evidence necessary to substantiate his claims, were provided after the initial unfavorable decision by the AOJ.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole - is unaffected because the Veteran is still provided a meaningful opportunity to participate effectively in the adjudication of the claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1322 (Fed. Cir. 2007) (where the Federal Circuit Court held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjucation "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Although these letters were not sent prior to initial adjudication of the Veteran's claims, this was not prejudicial to him, since he was subsequently provided adequate notice and was provided nearly two years to respond with additional argument and evidence and the claim was readjudication and an additional SSOC was provided to the Veteran in May 2011.  Therefore, the timing requirement of the notice letters as set forth in Pelegrini has been met.  

In addition, the duty to assist the Veteran has been satisfied in this case.  His service treatment records as well as all identified and available VA and private treatment medical records and SSA records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claim adjudicated herein.  In addition, a copy of the Veteran's claims file was mailed to the Veteran's representative in September 2011 in response to his requests.  Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

In addition, the Veteran was afforded a VA examination for his back disability in May 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  As such, there is adequate medical evidence of record to make a determination in this case.  

The Board observes that the Veteran's SSA records and additional VA medical records dated from 2006 to 2010 were associated with the claims file after the May VA 2007 examination and were not reviewed by the VA examiner.  Nevertheless, the Board notes that these records do not provide additional information that was not already of record at the time of the VA examination.  Specifically, these records do not address the question asked of the VA examiner, i.e., whether the Veteran's back disability was related to, and/or aggravated during, his military service.  Rather, these records provide detailed information as to the Veteran's current back condition and how it has affected his day to day activities and employability.  Therefore, the Board finds that these records do not provide additional information that is pertinent to the matter and a remand is not necessary for the examiner to review them in their entirety.  

Also, pursuant to the November 2009 remand instructions, the Veteran was afforded a VA examination in March 2010 in connection with his hepatitis C claim.  The Board finds the March 2010 examination report to be adequate.  This examination included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including a discussion regarding his medical history, and a thorough physical examination of the Veteran.  The examiner also provided a complete rationale for the opinion stated, and cited to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. §3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. §3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. §3.159(a)(2).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

A.  Hepatitis C

The Veteran claims that his hepatitis C is the result of active service.  During the September 2009 Travel Board hearing, the Veteran testified that he contracted hepatitis C while serving in Vietnam and assisting the combat medic administer medical aid to fellow soldiers who were injured or wounded.  According to the Veteran, he was assigned as the company commander's driver and his duties included transporting the company commander and medic to the site of an accident to retrieve and tend to those who were injured, wounded or deceased.  He claims to have come into contact with a significant amount of blood, dismembered body parts, and dead bodies during these missions.  He further claims to have donated blood on a few occasions during service.  See Hearing Transcript, pp. 36-38 and Veteran's lay assertions.  

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified information about hepatitis C that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusion before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  The letter further reported that although it was "biologically plausible" that hepatitis C could be transmitted through an air gun, there were no documented cases of transmission of hepatitis C by an air gun, and there was no scientific evidence to prove transmission could occur this way.  

The medical evidence of record shows that the Veteran is currently diagnosed with inactive hepatitis C with sustained viral response to treatment.  See August 2007 VA treatment report and March 2010 VA examination report.  

However, the service treatment records are absent for any documentation or notations regarding hepatitis C.  Indeed, on the November 1966 pre-induction and March 1968 induction examinations, the Veteran's endocrine and lymphatic systems were shown to be normal.  A tattoo was noted on the pre-induction examination.  In addition, the Veteran did not indicated that he suffered from any stomach, liver or intestinal trouble in his medical history reports.  The Veteran was seen at the military dispensary in January 1969 with complaints of stomach trouble, at which time he reported having epigastric pain every morning.  Upon physical evaluation, the treatment provider determined that the Veteran's spleen and liver were within normal limits.  A May 1970 sick call note reflects that the Veteran presented at the military hospital with an infected arm.  However, after undergoing a blood test, he was diagnosed with lymphangitis.  The remainder of the Veteran's service treatment records are clear for any abnormalities and he was found fit for separation at his March 1970 separation examination.  

The Veteran's personnel records reflect that he had service in Vietnam from October 1968 to October 1969.  However, these records do not corroborate the Veteran's assertions that he was assigned to work as the company commander's driver and that he worked alongside the combat medic and assisted the combat medic in his duties while serving in Vietnam.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) during service was that of Quarryman.  Furthermore, his personnel records show that the Veteran was trained to be a Quarry Machine Operator and this was his principal duty while serving in Vietnam.  Indeed, the record does not show that the Veteran was tasked with driving the company commander and combat medic around to different locations in an effort to help administer medical care.  In addition, the records do not verify the Veteran's assertions that he engaged in any type of activity wherein he was responsible for administering or assisting a medical professional provide medical care to the injured, wounded or deceased.  

Post service, the first objective evidence related to a diagnosis of hepatitis C is dated in 2000, nearly thirty years after the Veteran's separation from active service.  Indeed, the December 2000 surgical report reflects that the Veteran underwent a liver biopsy, the results of which revealed "chronic inflammation consistent with the history of hepatitis C virus infection."  During the September 2009 hearing, the Veteran testified that the physician who diagnosed him with hepatitis C informed him that he had probably had it for four years.  The Veteran further testified that he did not begin seeking treatment until several years afterwards.  See September 2009 Hearing transcript, p. 17.  Subsequent VA treatment records dated from 2005 to 2007 reflect continuing treatment for hepatitis C.  These records also reflect the Veteran's complaints as to the side-effects he was experiencing from the hepatitis C medication and treatment.  An August 2007 Gastroenterology Note reflects that the results of the Veteran's hepatitis C testing were negative, which indicated that he "no longer [had] hepatitis C as a result of Hepatitis C treatment."  According to the nurse practitioner, this translated to a sustained viral response.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

The Board observes that one of the Veteran's private physicians, Dr. K.E., in a June 2008 letter, reviewed the Veteran's medical history and noted that he first met with the Veteran in November 2000, at which time the Veteran was shown to have elevated liver function studies.  He also discussed how further work-up and evaluation indicated that the Veteran had "hepatitis C genotype 2B with a biopsy showing a grade 2/4 inflammation and grade 1/4 fibrosis."  According to Dr. K.E., based on the available records in 2000, "it would appear that [the Veteran] probably acquired hepatitis C while engaged in military activities in Vietnam, where [he] received blood transfusions."  

Pursuant to the November 2009 remand, the Veteran was afforded a VA examination in March 2010 wherein his claims file and medical records were reviewed.  The examiner specifically took note of the December 2000 liver biopsy results which revealed the Veteran's diagnosis of hepatitis C, as well as the August 2007 VA treatment report reflecting the Veteran's sustained viral response to treatment and negative test results.  When asked as to what his risk factors were, the Veteran informed the examiner that he was exposed to blood during service.  He further described other post-service risk factors, to include serving jail time, having been married several times, and a history of a blood transfusion during the 1970's after being involved in a motor vehicle accident.  The Veteran further described his current symptoms and added that he experiences certain symptoms, to include fatigue and malaise on a daily basis, and other symptoms, including nausea, vomiting, anorexia and right upper quadrant pain, on an intermittent basis.  The examiner specifically noted that the Veteran spent a great deal of time describing the side effects he has experienced from the medication and treatment he has received for his hepatitis C.  Upon conducting a physical examination of the Veteran, the examiner observed no evidence of malnutrition or liver disease, and described the Veteran's abdominal evaluation as normal.  

Based on the physical examination of the Veteran and a review of the Veteran's service treatment records as well as his post-service VA and private treatment records, the examiner diagnosed the Veteran with inactive hepatitis C with sustained viral response to treatment.  When asked whether the Veteran's diagnosed hepatitis C was at least as likely as not related to his period of active service, the examiner determined that she could not resolve this issue without resorting to mere speculation.  She based her opinion on a review of the medical records, medical literature and clinical experience.  The examiner acknowledged the Veteran's reported in-service risk of blood exposure, but also noted that the Veteran had several post-service risk factors for hepatitis C, and that thirty years had passed between the Veteran's service and his diagnosis of hepatitis C.  According to the examiner, it would be speculative to opine that any in-service risk for hepatitis C would be more significant than any post-service risk.  She further noted that the Veteran's reported service risk was not documented and his service treatment records are silent for hepatitis C or other liver condition.  

In this case, the Veteran clearly has a current diagnosis of hepatitis C with sustained viral response to treatment.  As previously discussed, his service treatment records are clear for any findings or notation regarding hepatitis C, and there is a lack of persuasive evidence showing that the Veteran's MOS put him at risk of exposure to the virus.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

In deciding whether the Veteran's hepatitis C is etiologically related to his service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. Ap. 171 (1991).

The Board finds the June 2008 private opinion issued by Dr. K.E. to be insufficient to grant the Veteran's claim.  First, the opinion appears to be based solely on the Veteran's reported history, since there is no actual objective evidence documenting the Veteran's reported claims that he received blood transfusions in service or that he engaged in military activities in service which put him at risk for contracting hepatitis C.  The fact that the physician accepted the Veteran's statements as to the relationship between his current hepatitis C and reported in-service exposure is irrelevant because, in this case, for reasons which will be discussed further below, the Board concludes that the Veteran's reported history is not credible and not probative evidence.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  The Board is not required to accept medical opinions that are based solely on recitation of history, such as these.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

In summary, the June 2008 physician failed to address the lack of complaints, treatment, or diagnosis of a hepatitis C or symptomatology consistent with hepatitis C in the service treatment records, as well as the lack of documented risks in service, nor did he discuss the years long evidentiary gap between the Veteran's military service and his first complaints and diagnosis of hepatitis.  As such, the June 2008 medical opinion is based on an incomplete and inaccurate factual premise and does not provide a complete rationale.  Therefore, it is of little probative value because it is not predicated on an accurate factual history and thorough review of the claims file.  See Nieves-Rodriguez v. Peake.  (It is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (The probative value of a medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise).  

The Board concludes that the March 2010 VA examination is adequate upon which to base a determination.  This VA examination report included a complete physical examination of the Veteran and a thorough review of the Veteran's claims file.  With regard to the examiner's opinion that she could not opine without resorting to speculation, the Court stated that VA must ensure that any medical opinion is based on sufficient facts or data and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  It was noted that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

The Board finds that the March 2010 examiner considered all relevant data (service treatment records, post-service records, Veteran's statements) and conducted the necessary tests and evaluations.  The examiner did all that she reasonably should have done to become informed; i.e. she reviewed the claims file and had the requisite knowledge as a physician.  Further, she adequately explained why she could not resolve the issue without resorting to speculation.  The examiner noted that the Veteran's treatment records were clear for any findings of hepatitis C in service as well as any documentation of in-service risks.  Furthermore, the examiner specifically noted that there was no evidence of or treatment for hepatitis in service or for many years thereafter.  She also took note of the Veteran's post-service risks for hepatitis C and determined that it would be speculative to opine that any in-service risk for hepatitis C would be more significant than any post-service risk.  In other words, the examiner considered all of the evidence of record and concluded that it was unknown which reported factors were more significant in the development of the Veteran's hepatitis C.  It appears that there is nothing further to be obtained from the examiner.  The Board finds this examination probative as it is based on the pertinent evidence of record and is supported by an adequate rationale.  

Thus, in this case, when weighing the evidence of record, the Board finds the medical opinion of the March 2010 VA examiner more probative on the question of medical nexus with respect to any relationship between the Veteran's current disability and his active military service.  In so finding, the Board reiterates that the VA examiner's opinion was based on a complete review of the claims file, the Veteran's reported history, and a clinical evaluation.  

In assigning greater probative value to the VA examination report, the Board has not ignored the Veteran's lay statements linking his current disability to his active service.  However, there is no indication in the record that the Veteran is a physician or other health care professional.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. §1153(a); 38 C.F.R. §3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where no corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1371, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his hepatitis C is related to active service, to include exposure to blood while assisting the combat medic in Vietnam.

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hepatitis C is not a condition capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced while in service and after service, his statements as to the onset or origin of hepatitis C and whether he was misdiagnosed in service do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu V. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding whether he had hepatitis C in service and his statements regarding the etiology of his hepatitis C are not competent evidence.  

Moreover, even if the Veteran's contentions could be read as claiming continuity of symptomatology since service, his statements are not credible or persuasive because the Veteran's assertions regarding his duties in service and his exposure to certain risks while carrying out his duties in Vietnam are not supported by the contemporaneous evidence of record.  In addition, the Veteran has not provided consistent details regarding his exposure.  During his September 2009 hearing, the Veteran testified that he was exposed to blood while assisting the combat medic retrieve and administer medical aid to those who were injured or wounded.  However, in the June 2008 private opinion, Dr. K.E. related the Veteran's hepatitis C to his military activities in service, and specifically noted that this was where the Veteran "received blood transfusions."  In previous lay assertions as well as during the hearing, the Veteran had not indicated that he received a blood transfusion in service.  Indeed, the Veteran has offered varying and disparate contentions as to the type of risks he was exposed to while serving in Vietnam.  See Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witnesses "inconsistent affidavits" and "expressed recognition of the difficulties of remember specific dates of events that happened...long ago").  

In addition, the service treatment records do not reveal any notations or documentation regarding hepatitis C.  The Board finds that the contemporaneous records are entitled more probative weight than the Veteran's recent recollections of what happened in service and the continuity of his symptoms since many decades ago.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage, 10 Vet. App. 488 (1997).  In addition, the Veteran has also referenced several post-service factors which the March 2010 VA examiner found significant enough to potentially be causative factors to his hepatitis C.  Finally, the first evidence of a diagnosis of hepatitis C is noted in a 2000 surgical pathology report, several decades after the Veteran's separation from service.  As noted above, this gap in time tends to weigh against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. §3.303(b).  

In sum, after considering the credibility and probative value of the evidence in this case, the Board finds the evidence against the Veteran's claim for service connection for hepatitis C to be more persuasive than the evidence in favor of the claim.  Although the Veteran currently has a diagnosis of hepatitis and has indicated that the condition was incurred in service, his service treatment records are clear for any documentation of abnormal liver function tests, or symptomatology akin to a person with hepatitis C.  In addition, the Veteran's first documented complaints of hepatitis C were not until many years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the weight to be accorded the medical evidence must be determined by the quality of it and not by quantity.  As noted above, while the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement.  Without evidence of sufficient probative value to support findings of hepatitis C and/or symptoms of hepatitis C in service, there is a lack of persuasive medical opinion linking the diagnosed hepatitis C disorder to military service.  

Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hepatitis C is not warranted.

B.  Residuals of a Back Disability

The Veteran maintains his lumbar spine disability was incurred during his period of active service.  Specifically, he explains that during his first tour of duty in Vietnam, he was standing in the back of a moving truck, when the driver slammed on the brakes and came to a rough stop causing him to be thrown over the top of the truck and fall directly in front of the truck.  The Veteran asserts that his current back disability is related to this in-service occurrence.  See September 2009 Hearing Testimony pp. 4-5.  

Turning to the Veteran's pre-service treatment records, the Board notes that private hospital records dated in March 1966 reflect that the Veteran was involved in a motor vehicle accident and was admitted to the hospital with complaints of back pain.  An X-ray of the Veteran's lumbar spine did not reveal any fracture or dislocation, but did detect the presence of a "slight scoliosis...probably secondary to muscle spasm."  The impression from the X-ray revealed findings compatible with a muscle spasm.  In the Veteran's November 1966 pre-induction examination, the Veteran did indicate experiencing recurrent back pain in his medical history report.  However, the clinical evaluation of his spine was shown to be normal and he had a physical profile of 1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The examiner determined that the Veteran was qualified for induction into the military.  

On the March 1968 examination conducted pursuant to the Veteran's enlistment, the clinical evaluation of the Veteran's spine was shown to be normal, and the Veteran denied a history of back pain.  The Veteran also did not indicate having any type of arthritis, bone, joint or other deformity.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Here, the Veteran maintains that his current lumbar spine disability did not pre-exist active duty.  The Board acknowledges the pre-service records which reflect the Veteran's motor vehicle accident and subsequent hospitalization in March 1966, as well as his complaints of back pain.  However, the diagnostic imaging results of the lumbar spine from this time period were clear for any findings of a fracture or dislocation, and the impression derived from the radiographs revealed findings compatible with muscle spasms.  While the Veteran reported a history of recurrent back pain in his November 1966 medical history report, the clinical evaluation of his spine was shown to be normal and he had a physical profile of P1 at the time of this examination, as well as at the March 1968 enlistment examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Furthermore, the Veteran did not mark to have any back pain or any form of arthritis, bone or joint deformity in his March 1968 medical history report.  As such, while the Board observes medical findings of a muscle spasms prior to service, these residuals appear to have been treated and healed by the time of the Veteran's enlistment in service.  Thus, there is no clear and unmistakable evidence that the Veteran's back condition pre-existed service.  Therefore, the presumption of soundness cannot be rebutted, and the Board must find that the Veteran's current back condition did not pre-exist his period of service.  The Veteran is presumed to have been sound upon enlistment.  

Further review of the Veteran's service treatment records reflect that he injured his back in January 1969 after he fell off a moving vehicle and landed on his back.  The Veteran was seen at the military clinic with complaints of back pain which he described as "most significant" and "miserable" in the morning.  The physical evaluation of the back was negative for any abnormalities and an X-ray of the lumbar spine was shown to be normal.  A subsequent sick call record also dated in January 1969 noted the Veteran's recent back injury as well as his history of low back pain.  The treatment provider diagnosed the Veteran with low back pain and referred him to the physical therapy clinic to begin conducting Williams exercises for treatment.  

The Veteran reported to be in good health at his March 1970 separation examination, and the clinical evaluation showed his spine to be in normal condition.  In addition, the Veteran did not indicated that he had any back pain, or any type of arthritis, bone, or joint deformity in his March 1970 report of medical history, and had a physical profile of 1 at the time of this examination.  Thus, there was no diagnosis of a back disability during the Veteran's military service.  Moreover, the medical evidence of record does not show that the Veteran sought treatment for a back disability immediately following his period of service or for many years thereafter.  Therefore, the Board finds that a back disability did not manifest in service nor did any degeneratve disorders manifest to a compensable degree within one year of separation from service.  

Indeed, the Board further observes that the post-service record on appeal is similarly negative for any findings of complaints, treatment or diagnosis of a back disability until several decades after service.  In fact, the first post-service record pertaining to the Veteran's back condition was his March 1990 claim, nearly twenty years after his separation from service, in which he sought entitlement to service connection for this disability.  The first post-service medical evidence of record pertaining to the Veteran's back condition were private treatment records, dated in October 2001, which document the Veteran's complaints of tightness, stiffness and pain in his lower back.  An X-ray was performed on the Veteran's lumbar spine in October 2001 as well, the results of which revealed "no fractures, dislocations, malformations, or gross osseous pathology" but did reveal findings of "mild levo scoliosis apex L3" and "disc degeneration at the L5-S1, L4-L5 and L4-3 area." 

The Veteran was subsequently afforded a VA examination in May 2007, wherein the examiner reviewed the Veteran's pre-service, service and post-service treatment records.  The examiner took note of the Veteran's motor vehicle accident and subsequent hospitalization in March 1966, as well as documentation surrounding his in-service back injury.  Based on his review of the records, and his discussion with and physical evaluation of the Veteran, the examiner determined that there was no objective evidence that the Veteran continued to experience lumbar spine dysfunction as a result of his military experience.  The examiner based his opinion on the service treatment records which contained no objective evidence that the Veteran continued to experience back pain after his in-service injury documented in January 1969.  He specifically referenced the Veteran's separation examination report, which was clear for any notations, signs or complaints of back trouble, and in fact, reflected the Veteran's negative response when asked if he currently experiences or has ever experienced back trouble of any kind.  The examiner also relied on the fact that the Veteran's claims file was clear for any records reflecting ongoing spine problems until October 2001.  According to the examiner, "[t]he findings described on the lumbar spine X-rays in 1966 and in 2001 are consistent with scoliosis, a developmental condition which is usually asymptomatic and cannot objectively be shown to have been worsened by the veteran's military service."  He further opined that, the other findings on the 2001 lumbar spine X-rays "are consistent with normal aging."  The examiner's opinion was based on a thorough review of the evidence and contains a sound rationale for its conclusions.  

The remainder of the Veteran's post-service treatment records reflect his continuing complaints of pain in his back, as well as the care and treatment he received for his back condition.  The SSA Disability Determination sheet reflects the Veteran primary diagnosis of a back disorder (disc/degenerative).  See January 2009 Disability Determination and Transmittal Sheet.  VA treatment records dated in July 2007 indicate that the Veteran underwent an X-ray of his spine, the impression of which revealed "[m]inimal osteoarthritis changes in the lower lumbar spine and sacroiliac joints."  Additionally, an August 2007 VA treatment reports reflects a diagnosis of lumbar spondylosis.  As there is no competent medical evidence to the contrary, the Board finds the VA examiner's opinion to be persuasive.

In light of the evidence of record, the Board will first address the Veteran's claim of service connection on a direct basis, then address any alternative claim of service connection for a back disability based on aggravation.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (holding that the Board has the fundamental authority to decide a claim in the alternative).  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for residuals of a back disability.  With respect to the claim of service connection for residuals of a back disability on a direct basis, the service treatment records reflect the Veteran's complaints of back pain in January 1969.  However, on his March 1970 separation examination, his spine was found to be clinically normal and he specifically indicated that he did not have recurrent back pain on the report of medical history.  

In addition, the Board finds the May 2007 VA opinion to be highly probative, as it is based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a thorough physical examination.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Furthermore, the opinion was obtained from a licensed physician rather than a lay person.  The Board finds that the May 2007 VA opinion in conjunction with the Veteran's service treatment records is entitled to more probative weight than the Veteran's assertion that his current back condition is causally related to service.  The March 1970 separation examination reflecting the spine to be in normal condition and a negative history of back problems is more probative than the remote assertions of the Veteran made in the context of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe symptoms of a back disorder, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current back disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of back pain because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a current back disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that, while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, in a merits context, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  According to the Veteran's September 2009 hearing testimony, he injured his back in service and has continued to experience symptoms of a back disorder since this time.  The Veteran's claim file contains several lay statements which support his assertion that he hurt his back in Vietnam and has continued to experience pain in his back since his period of military service.  As previously noted, the May 2007 VA examiner acknowledged the Veteran's service treatment record which documented the Veteran's in-service injury, his complaints of back pain, and treatment he received for his back.  Yet, the examiner concluded that the Veteran's current back condition was not related to the Veteran's military service.  

While the Board does not doubt the sincerity of the Veteran's current recollections that his symptoms of back pain have been present and have continued to worsen since his years in service, as discussed previously, other than the January 1969 clinical records reflecting the Veteran's complaints of back pain, the remainder of the Veteran's service treatment records, including his March 1970 separation examination report, was clear for any findings, notations, complaints, treatment or diagnosis of a back disability, or follow up care for a back disability, and the record discloses a twenty year gap without any clinical evidence to support any claim of in-service back disability with continuity of symptomatology thereafter.  The fact that the VA treatment records do not provide subjective or objective evidence that support the Veteran's more recent recollections of continuous symptomatology since service weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see Savage, supra.  

In addition, the medical evidence of record discloses thirty-one years from the time the Veteran separated from service and the first evidence of record indicating treatment for and a diagnosis of a back condition, other than scoliosis.  In the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue, thirty-one years after service is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

With respect to the portion of the Veteran's back disability determined to be congenital, the Board notes that congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).  

The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. §3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.  

As noted above, the March 1966 and October 2001 X-ray reports revealed findings of mild scoliosis.  The May 2007 examiner has determined that this is a congenital or developmental disorder that pre-existed the Veteran's service.  He further determined that the Veteran's in-service injury did not affect his pre-existing congenital disorder and result in a superimposed injury.  As previously discussed above, the Veteran's service treatment records are clear for any documentation of back pain residuals after the January 1969 incident.  X-rays and physical evaluations of the lumbar spine were described as normal, and while the Veteran reported to experience pain in his back after this incident, these residuals appear to have cleared up by the time of his March 1970 separation examination, which was clear for any notations, complaints or evidence of back trouble and showed the clinical evaluation of the Veteran's spine to be normal.  The examiner went on to state that scoliosis was a developmental condition "which is usually asymptomatic and cannot objectively be shown to have been worsened by the veteran's military service."  Accordingly, as there is no evidence of a superimposed disease or injury on the congenital scoliosis, nor any evidence of a worsening of the scoliosis, service connection cannot be granted.  

In sum, after considering the credibility and probative value of the evidence in this case, the Board finds the evidence against the Veteran's claim for service connection for residuals of a back disability to be more persuasive than the evidence in favor of the claim.  Although the Veteran currently has a back disability and has indicated that the condition was incurred in service and has continued to worsen since his military service, his separation examination does not reflect any reports of complaints, treatment, or diagnosis of a back disability.  In addition, the Veteran's first documented complaints of back pain were not until many years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, after careful consideration, the Board concludes that the clinical and objective medical evidence in this case is more accurate and more probative than the statements of the Veteran, offered nearly twenty years after his discharge from service.  See Curry, 7 Vet. App. at 68.  

Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of a back disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, service connection for a bilateral foot disability is not warranted.  




ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for residuals of a back disability is denied




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


